DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 were previously pending and claims 1-8, 15-16 and 18-19 were subject to a non-final rejection date January 21, 2022. In the Response, submitted on April 21, 2022, claims 1 and 15 were amended and claim 8 was cancelled. Therefore, claims 1-7 and 9-19 are currently pending, and claims 1-7, 15-16 and 18-19 are rejected in the below final rejection.

Response to Arguments
In regard to the previous objection to claim 15, Applicant has amended the claim to overcome the objection. 

Applicant’s arguments on Pages 8-10 of the Response, regarding the previous 35 U.S.C. 101 rejection of the claims have been fully considered, but are not found persuasive. 
On Page 9 of the Response, Applicant states the “claimed invention is directed to functionality for simulating a real-world object (i.e., simulation of the journey of transporting the goods) through specific algorithm such as automatically determination of the request from the passenger, virtually delivering the goods between the consignor and consignee terminals to ensure the integrity of the handover process, it is abundantly clear that claim 1 does not merely cover abstract idea as asserted the Office.”
Examiner respectfully disagrees and notes that the features upon which applicant relies (i.e., “functionality for simulating a real-world object”, and “ensure the integrity of the handover process”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On Page 9 of the Response, Application states “the claimed invention is directed to a series of operations carried out by a passenger vehicle reservation server, for controlling and scheduling information communications between goods carrying consignor terminals and goods carrying consignor terminals, rather than merely organizing human activity.”
As noted above, the features upon which applicant relies (i.e., “controlling and scheduling information communications between goods carrying consignor terminals and goods carrying consignor terminals”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.
On Page 9 of the Response, Application further highlights the claim language and states “…claim 1 now recites information exchange over a network and automatically selecting the passenger terminal among a quantity of terminals in a passenger vehicle reservation network, automatically establishing association between the goods carrying consignee terminal and the goods carrying consignor terminal, and delivering goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal on the basis of the association, such operations do not relate to managing personal behavior, or activities or interactions of people. Therefore, amended claim 1 does not recite any method of organizing human activity. The claim is thus eligible because it does not recite an abstract idea.”
Examiner respectfully disagrees and initially notes while Applicant may be their own lexicographer, delivering goods “virtually” between the terminals is explained in the specification (Para. 55, 69 and 80 of the PG Publication), as “the virtual transfer is an electronic transfer based on an Application installed on the terminal” and “relevant to a real transfer”; which amounts to merely including instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, or “apply it”. Examiner further notes that “selecting the passenger…among a quantity of [passengers]…. establishing association between the goods carrying consignee…and the goods carrying consignor…, and delivering goods…. between the goods carrying consigner and goods carrying consignee on the basis of the association” is a certain method of organizing human activity, e.g., commercial interactions and following rules or instructions. 
The recitation of the additional elements highlighted above “information exchange over a network”, “automatic” selection and establishing association, and “a passenger vehicle reservation network” are additional elements that merely including instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, or “apply it”. Examiner further notes that the mere recitation of computer elements does not take the claim out of the abstract idea groupings.
On Pages 9-10 of the Response, Applicant further states “that the claims as now presented are not directed to the alleged abstract idea sated by the Office, i.e. an abstract idea, because any such alleged abstract idea is integrated into a practical application…It…specifies how the terminals are interacting with each other over the communication network and manipulated to yield a desired result of accurately exchanging information between the terminals and how the virtual delivery is triggered by the association of the terminals…the claimed invention provides improvement to the technical field of goods carrying and carrier utilization industry. Specifically, the claimed invention provides improved computer-implemented functionality for goods carrying methodology applied to passenger transportation network to maximize the carrier utilization.”
Examiner respectfully disagrees and notes the recitation of the additional elements (i.e., the terminals “interacting with each other”, and the communication network) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”. Examiner further notes, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (See MPEP 2106.05(a)). Here, the specification does not disclose any improvements to the computer technology itself. For example, in Trading Tech, the claimed interface provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology (See MPEP 2106.05(a)(II)). Similarly, here the claims may provide improvement to “goods carrying and carrier utilization industry” and “maximize…carrier utilization”; however, this does not improve computers or technology.

Applicant’s arguments on Pages 10-14 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered, but are moot in view of the amended rejection; and further not found persuasive. 
On Page 14 of the Response, Applicant states “….the cited references, whether taken alone or in combination, do not teach or suggest every limitation of the amended claim 1”. Examiner disagrees, and as will be discussed in the amended rejection below, Zeng teaches the amended limitations. 
Examiner notes that the independent claims recite the term “journey”, which under broadest reasonable interpretation is “an act of traveling form one place to another” (Oxford Dictionary). In light of Applicant’s remarks/arguments, Examiner suggests Applicant more clearly recite the details of the journey (e.g., the specific to and from locations) to overcome the current cited references.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1  
Claims 1-7 and 15 are directed to a method (i.e., a process); claim 16 is directed to a server, and claim 18 is directed to a terminal (i.e., a machine); and claim 19 is directed to a storage medium (i.e., a manufacture); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claim 1 substantially recites a goods carrying method, comprising: receiving a goods carrying request sent by a goods carrying consignor; sending the goods carrying request to passengers that reserve a passenger vehicle; automatically determining whether the request is received by a passenger that reserves the passenger vehicle; when determining that the request is received by the passenger that reserves the passenger vehicle, taking the passenger that receives the request as a goods carrying consignee, and automatically establishing association between the goods carrying consignee and the goods carrying consignor; and delivering goods virtually between the goods carrying consignor and the goods carrying consignee on the basis of the association; wherein after establishing the association between the goods carrying consignor and the goods carrying consignee, the method further comprises: determining whether the journey of the vehicle begins; sending a request of handover before journey to the goods carrying consignee according to a request of the consignor when determining that the journey of the vehicle does not begin; and receiving a reply to the request of handover before journey by the goods carrying consignee; wherein delivering the goods virtually between the goods carrying consignor and the goods carrying consignee on the basis of the association comprises: allowing the goods carrying consignor and the goods carrying consignee to hand over the goods before the journey begins according to the request of handover before journey and the reply.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a (passenger vehicle reservation) server; (ii) (passenger/consignee/consignor) terminal, (iii) a network, and (iv) a passenger vehicle reservation network), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”.
The claims recites the additional elements of: (i) a (passenger vehicle reservation) server; and (ii) (passenger/consignee/consignor) terminal, (iii) a network, and (iv) a passenger vehicle reservation network. 
The additional element of (i) a server is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication disclosing the passenger vehicle reservation server 720), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a terminal is recited at a high-level of generality (See Paras. 33, 34, 84 and 85 of Applicant’s PG Publication disclosing the goods carrying consignee and consignor terminal as mobile phones or computers, wherein the consignee terminal may include a passenger terminal), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
The additional elements of (iii) a network and (iv) a passenger vehicle reservation network are recited at a high-level of generality (See Para. 35 of Applicant’s PG Publication disclosing the server and terminals communicating with each other over a wired or wireless network, and Para. 37/Fig. 7, disclosing the terminals in signal connection with the server to constitute “passenger vehicle reservation network”), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a (passenger vehicle reservation) server, (ii) (passenger/consignee/consignor) terminal, (iii) a network, and (iv) a passenger vehicle reservation network, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 2-5, and 7 recite details of wherein sending the goods carrying request to the passengers that reserve the passenger vehicle comprises: acquiring delivery place information and receipt place information of the goods; determining a first candidate vehicle set, of which a starting place or a first route place is within a first predetermined distance from the delivery place, and a destination or a second route place is within a second predetermined distance from the receipt place, according to the delivery place information and the receipt place information; and sending the goods carrying request to passengers of the first candidate vehicle set (claim 2); wherein sending the goods carrying request to the passengers that reserve the passenger vehicle further comprises: acquiring delivery time information of the goods; determining a second candidate vehicle set in the first candidate vehicle set, wherein a candidate vehicle in the second candidate vehicle set is capable of arriving at the delivery place within the delivery time, according to the delivery time information and the delivery place information; and sending the goods carrying request to passengers of the second candidate vehicle set (claim 3); wherein sending the goods carrying request to the passengers that reserve the passenger vehicle further comprises: acquiring receipt time information of the goods; determining a third candidate vehicle set in the first candidate vehicle set or in the second candidate vehicle set, wherein a candidate vehicle in the third candidate vehicle set is capable of arriving at the receipt place within the receipt time, according to the receipt time information and receipt place information; and sending the goods carrying request to the passengers of the third candidate vehicle set (claim 4); wherein taking the passenger that receives the request as the goods carrying consignee and establishing the association between the goods carrying consignee and the goods carrying consignor comprises: acquiring positioning information of the goods carrying consignor and the goods carrying consignee; sending the positioning information of the goods carrying consignor to the goods carrying consignee; and sending the positioning information of the goods carrying consignee to the goods carrying consignor; and wherein delivering the goods virtually between the goods carrying consignor and the goods carrying consignee on the basis of the association further comprises: delivering the goods virtually between the goods carrying consignor and the goods carrying consignee according to the positioning information (claim 5); wherein delivering the goods virtually between the goods carrying consignor and the goods carrying consignee on the basis of the association further comprises: receiving a prompt that the vehicle arrives at a delivery place or a receipt place within a first predetermined time, sent by the goods carrying consignee, on the basis of the association; and sending the prompt to the consignor to prompt a user of the consignor to arrive at the delivery place or the receipt place in time (claim 7); - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-5 and 7 are also ineligible.

Step 2A, Prong Two
Dependent claim 6 recites the additional elements of: wherein establishing the association between the goods carrying consignor terminal and the goods carrying consignee terminal further comprises: acquiring network communication identities of the goods carrying consignor terminal and the goods carrying consignee terminal; and establishing association between the network communication identity of the consignor terminal and the network communication identity of the goods carrying consignee terminal; and wherein delivering the goods virtually between the consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: delivering the goods virtually between the consignor terminal and the goods carrying consignee terminal on the basis of the association between the network communication identities - which is recited at a high-level of generality (See Para. 52 of Applicant’s PG Publication disclosing network communication identities) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2A, Prong Two
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements (as noted above), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 6 is also ineligible.
Examiner suggests Applicant clarify how the association between the network communication identities is performed (e.g., Para. 52 of the PG Publication describes an associating window is created so that the two terminals can implement instant messaging on the basis of the associating window, for example, sending text messages through a chat window) such that the claims would recite a practical application of the association for virtually delivery of the goods between the terminals. 

Step 2A, Prong Two:
Dependent claim 16 recites the additional elements of a passenger vehicle reservation server, comprising: a memory and a processor, wherein, the memory stores instructions, which is recited at a high-level of generality (See Para. 83 of Applicant’s PG Publication disclosing the server comprising memory and a processor) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of passenger vehicle reservation server, comprising: a memory and a processor, wherein, the memory stores instructions, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 16 is also ineligible.

Step 2A, Prong Two:
Dependent claim 19 recites the additional elements of a computer-executable nonvolatile storage medium, which stores computer program instructions, when a processor of a computer loads and executes the instructions,  which is recited at a high-level of generality (See Para. 86 of Applicant’s PG Publication disclosing the computer-executable nonvolatile storage medium) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of a computer-executable nonvolatile storage medium, which stores computer program instructions, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 19 is also ineligible.

Step 2A, Prong One
Independent claim 15 substantially recites:  a goods carrying method, applicable to a goods carrying consignor, comprising: sending at least one goods carrying request; receiving a reply message to the goods carrying request, and the reply message includes information of a consignee that receives the goods carrying request; receiving sent association information, through the association information, association between the goods carrying consignor and the goods carrying consignee that receives the goods carrying request is established automatically; and delivering goods virtually with the consignee of the goods carrying request on the basis of the association information, wherein after association between the goods carrying consignor and the goods carrying consignee that receives the good carrying request is automatically established, the method further comprises: sending a request of the consignor to send a request of handover before journey to the goods carrying consignee when determining that the journey of the vehicle does not begin; and receiving a reply to the request of handover before journey by the goods carrying consignee; wherein delivering the goods virtually with the  consignee of the goods carrying request on the basis of the association comprises: allowing the goods carrying consignor and the goods carrying consignee to hand over the goods before the journey begins according to the request of handover before journey and the reply.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a (passenger vehicle reservation) server; (ii) (consignee/consignor) terminal, and (iii) a network) are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 15 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”.
The claims recites the additional elements of: (i) a (passenger vehicle reservation) server, (ii) (consignee/consignor) terminal, and (iii) a network.
The additional element of (i) a server is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication disclosing the passenger vehicle reservation server 720), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a terminal is recited at a high-level of generality (See Paras. 33, 34, 84 and 85 of Applicant’s PG Publication disclosing the goods carrying consignee and consignor terminal as mobile phones or computers, wherein the consignee terminal may include a passenger terminal), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
The additional element of (iii) a network is recited at a high-level of generality (See Para. 35 of Applicant’s PG Publication disclosing the server and terminals communicating with each other over a wired or wireless network), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a (passenger vehicle reservation) server, (ii) (consignee/consignor) terminal, and (iii) a network, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Step 2A, Prong Two:
Dependent claim 18 recites the additional elements of a goods carrying consignor terminal, comprising a memory and a processor, wherein the memory stores instructions, which is recited at a high-level of generality (See Para. 84 of Applicant’s PG Publication disclosing the terminal comprising memory and a processor) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of goods carrying consignor terminal, comprising a memory and a processor does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 18 is also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17 recites “the journey”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “a journey.” Examiner notes subsequent recitations of “journey” will be interpreted as has having antecedent basis from “journey” in line 17. 
Dependent claims 2-7, 16 and 19 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No.  2018/0365629 to Zeng et al. (hereinafter “Zeng”) and in view of U.S. Patent Application Publication No. 2016/0328678 to Gillen (hereinafter “Gillen”), and further in view of U.S. Patent Application Publication No. 2018/0089783 to Manzoor (hereinafter “Manzoor”).
In regard to claim 1, Zeng receiving, over a network a goods carrying request sent by a goods carrying consigner terminal (Para. 44) (A taxi-based express package delivery system includes an express package delivery client (i.e., a goods carrying consigner terminal) …. Each client is connected with the server through a network (i.e., over a network). The express package delivery client is configured to acquire a first start point and a first terminal point of the express package…and the server is configured to receive the first start point and the first terminal point of the express package delivery client (i.e., receiving over a network a goods carrying request sent by a goods carrying consigner terminal).) 
Zeng discloses sending the goods carrying request over a network to passenger terminals that use a passenger vehicle (Paras. 34, 36, 44) (Each client is connected with the server through a network (i.e., over a network). The passenger on the delivery-capable taxi (i.e., a passenger vehicle) can accept the order to deliver the express package through the passenger client (i.e., sending the goods carrying request)…..If [the] selections is refused by one of the parties, then the selection has to be made for another round (i.e., sending… to passenger terminals that use a passenger vehicle) . If it is in a peak period or if no party is willing to take orders due to long distance, the express package delivery fee may be increased to encourage passengers….to take orders (i.e., to passenger terminals).)
Zeng discloses automatically determining whether the request is received by a passenger terminal that uses the passenger vehicle (Paras. 34 and 36) (The passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client (i.e., determining whether the request is received by a passenger terminal that uses the passenger vehicle).)
Zeng discloses when determining that the request is received by the passenger terminal that uses the passenger vehicle, taking the passenger terminal that receives the request as a goods carrying consignee terminal; and establishing association between the goods carrying consignee and the goods carrying consignor (Paras. 22-26, 33-34 and 36) (Within the latest arrival time allowed by the express package, information of a plurality of neighbouring taxis that already carry passengers is collected continuously, and a plurality of riding paths are generated according to the second start point and the second terminal point of the plurality of taxis that carry passengers…The express package delivery client actively selects a delivery-capable taxi to deliver the express package…. (i.e., establishing association between the goods carrying consignee and the goods carrying consignor). The passenger on the delivery-capable taxi can accept the order) to deliver the express package through the passenger client (i.e., taking the passenger terminal that receives the request as a goods carrying consignee terminal)…..If [the] selection is refused by one of the parties, then the selection has to be made for another round). 
Zeng discloses wherein after establishing the association between the goods carrying consignor and the goods carrying consignee, the method further comprises: determining whether the journey of the vehicle begins (Para. 26) (Within the latest arrival time allowed by the express package, information of a plurality of neighbouring taxis that already carry passengers is collected continuously, and a plurality of riding paths are generated according to the second start point and the second terminal point of the plurality of taxis that carry passengers (i.e., determining whether the journey of the vehicle begins).)
Zeng discloses sending a request of handover before journey to the goods carrying consignee terminal according to a request of the consignor terminal when determining that the journey of the vehicle does not begin (Para. 28-30 and 32-34, 36) (After acquiring the first start point and the first terminal point of the express package, the server continuously receives a second start point and a second terminal point of each of neighbouring N passengers, and generates N corresponding riding paths based on this information….if the first start point is within a first preset distance from the riding paths and the first terminal point is within a second preset distance from the riding paths, the taxi is listed as a delivery-capable taxi; and the delivery-capable taxi which has the second time point earlier than the first time point is notified to deliver the express package among the delivery-capable taxis (i.e., when determining that the journey of the vehicle does not begin; before journey)…  After the taxi-based express package delivery system rejects the delivery-capable taxi that does not meet the above conditions, the taxi-based express package delivery system notifies the remaining delivery-capable taxis that meet the above conditions to deliver the express package…the express package delivery client actively selects a delivery-capable taxi to deliver the express package (i.e., a request of the consignor terminal)…the passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client  (i.e., sending a request of handover, before journey, to the goods carrying consignee terminal).)  
Zeng discloses receiving a reply to the request of handover before journey by the goods carrying consignee terminal (Para. 28-30 and 32-34, 36) (Para. 28-30 and 32-34, 36) (The passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client) 
Zeng discloses allowing the goods carrying consignor terminal and the goods carrying consignee terminal to hand over the goods before the journey begins according to the request of handover before journey and the reply (Paras. 28-30, 32-34, and 39) (A first time point when the express package arrives is acquired (i.e., allowing the goods carrying consignor terminal and the goods carrying consignee terminal to hand over the goods). A second time point is calculated when the delivery-capable taxi arrives at the first terminal point of the express package from the current position. The second time point when the delivery-capable taxi arrives (… the time point when the taxi arrives at the terminal point) is acquired (i.e., before the journey begins according to the request of handover before journey and the reply).)
As discussed above, Zeng discloses establishing association between the consignee and consignor. Zeng does not explicitly disclose or teach, however, Gillen teaches establishing association between the goods carrying consignee terminal and the goods carrying consignor terminal (Paras. 77-78 and 80-82) (The user may….otherwise cause the mobile computing device 280 and/or wearable computing device 250 (i.e., establishing association between the goods carrying consignor terminal) to provide/transmit the electronic shipping information/data to the establishment computing entity 150 (i.e., and the goods carrying consignee terminal).)
Zeng does not explicitly disclose or teach, however, Gillen teaches delivering goods virtually between the goods carrying consigner terminal and the goods carrying consignee terminal on the basis of the association; and that the hand over of the goods (in Zeng) is included in the delivery of goods virtually between the carrying consigner terminal and the goods carrying consignee terminal on the basis of the association  (Paras. 77-78 and 80-83) (It is determined that the mobile computing device 280 or other user computing device 200…. is not in the physical vicinity of the establishment (e.g., establishment computing entity 150)…. it may be determined that the transaction may or may not be legitimate…If it is determined that the shipment is legitimate… it may be determined whether the shipper/consignor of the item is verified (i.e., on the basis of the association)… a notification of the receipt of the item is provided (i.e., delivering goods virtually between the goods carrying consigner terminal and the goods carrying consignee terminal).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package delivery client and passenger clients of Zeng to include the legitimacy of the transaction steps of Gillen with the motivation of providing a more secure receipt of items.  
As discussed above, Zeng in view of Gillen teaches that the passenger terminal uses a passenger vehicle. However, Zeng in view of Gillen does not explicitly disclose or teach, however, Manzoor teaches that the use is by reserving a passenger vehicle; and that the passenger vehicle is in a passenger vehicle reservation network (Paras. 27) (Using the software application driven system 10 and the representations made through the user interface 14, a user may click on the `Reserve` representation…so as to make a trip reservation including a pick-up location/drop off destination and trip parameters (including vehicle/service)…. the present invention…may be run from a server computer system that can be accessed by a plurality of client computer systems interconnected over an intranet network (i.e., the passenger vehicle is in a passenger vehicle reservation network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify taxi service of Zeng in view of Gillen with the reserve features of Manzoor with the motivation of allowing the vehicle to be reserved for a more user-convenient system.
In regard to claim 2, Zeng discloses wherein: sending the goods carrying request to passenger terminals that reserve a passenger vehicle comprises: acquiring delivery place information and receipt place information (Para. 22) (acquiring a first start point (i.e., delivery place information) and a first terminal point (i.e., receipt place information) of the express package.
Zeng discloses determining a first candidate vehicle set in the passenger vehicle reservation server, of which a starting place or a first route place is within a first predetermined distance from the delivery place, and a destination or a second route place is within a second predetermined distance from the receipt place, according to the delivery place information and the receipt place information (Paras. 25, 28, 30) (Acquiring a second start point (i.e., a starting place) and a second terminal point (i.e., destination) of each of a plurality of taxis that carry passengers and generating a plurality of riding paths…If the first start point (i.e., delivery place information) is within a first preset distance from the riding paths (i.e., is within a first predetermined distance from the delivery place)  and the first terminal point is within a second preset distance from the riding paths (i.e., a destination is within a second predetermine distance from the receipt place), the taxi is listed as a delivery-capable taxi (i.e., determining a first candidate vehicle set).
Zeng discloses sending the goods carrying request to passenger terminals of the first candidate vehicle set (Paras. 33-34) (The express package delivery client actively selects a delivery-capable taxi to deliver the express package…The passenger on the delivery-capable taxi can accept the order to deliver the express package). 
In regard to claim 3, Zeng discloses wherein sending the goods carrying request to the passenger terminals that reserve the passenger vehicle further comprises: acquiring delivery time information of the goods (Paras. 8-9 and 30) (acquiring a first time point (i.e., delivery time information) when the express package arrives at the first terminal point)
Zeng discloses determining a second candidate vehicle set in the first candidate vehicle set, wherein a candidate vehicle in the second candidate vehicle set is capable of arriving at the delivery place within the delivery time, according to the delivery time information and the delivery place information (Paras. 38-39) (Therefore, a first time point when the express package arrives is acquired. A second time point is calculated when the delivery-capable taxi arrives at the first terminal point of the express package from the current position. The second time point when the delivery-capable taxi arrives (… the time point when the taxi arrives at the terminal point) is acquired. If the second time point when the delivery-capable taxi arrives at the first terminal point is later than the first time point when the express package arrives at the first terminal point, the corresponding delivery-capable taxi is removed from the delivery-capable taxis. (i.e., a candidate vehicle in the second candidate vehicle set is capable of arriving at the delivery place within the delivery time, according to the delivery time information and the delivery place information).)
Zeng discloses sending the goods carrying request to passenger terminals of the second candidate vehicle set (Paras. 32-34)
In regard to claim 4, Zeng discloses  wherein sending the goods carrying request to the passenger terminals that reserve the passenger vehicle further comprises: acquiring receipt time information of the goods (Para. 26, 31 and 46) (The latest arrival time allowed by the express package….express package arrival time  (i.e., receipt time information of the goods).)
Zeng discloses determining a third candidate vehicle set in the first candidate vehicle set or in the second candidate vehicle set, wherein a candidate vehicle in the third candidate vehicle set is capable of arriving at the receipt place within the receipt time, according to the receipt time information and receipt place information (Para. 8, 10 and 45-46, and 48) (The express package delivery system further includes a taxi calling module connected with the server for acquiring an express package arrival time point. A time point when the delivery-capable taxi arrives at the first terminal point from the current position is calculated. And the taxi arrival time point is acquired. If the taxi arrival time point is later than the express package arrival time point, the corresponding delivery-capable taxi is removed from the delivery-capable taxis (i.e., determining a third candidate vehicle set in the first candidate vehicle set). The taxi calling module acquires a latest delivery time of the express package according to the first start point, the first terminal point, and the express package arrival time, (i.e., capable of arriving at the receipt place within the receipt time, according to the receipt time information and receipt place information) and if there is no delivery-capable taxi available in a preset time range of the latest delivery time of the express package, a taxi is called according to the first start point and the first terminal point… The combination of express package and passenger needs to satisfy the requirements that the express package can be delivered on time).
Zeng discloses sending the goods carrying request to the passenger terminals of the third candidate vehicle set (Paras. 32-34).
In regard to claim 7, Zeng discloses the vehicle arrives at a delivery place or receipt place within a first predetermined time (Para. 30) (….and the delivery-capable taxi which has the second time point earlier than the first time point is notified to deliver the express package among the delivery-capable taxis (i.e., within a first predetermined time)).
 Zeng in view of Gillen does not explicitly disclose or teach, however, Manzoor teaches wherein delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: receiving a prompt that the vehicle arrives at a delivery place or a receipt place, sent by the goods carrying consignee terminal, on the basis of the association (Paras. 29 and 30) ( Then the associated driver confirms acceptance of the trip request and related trip parameters (i.e., on the basis of the association).The passenger-user is then notified (i.e., receiving a prompt that the vehicle arrives at a delivery place or a receipt place, sent by the goods carrying consignee terminal) through the user interface 14 that the associated driver has been dispatched).
Zeng in view of Gillen does not explicitly disclose or teach, however, Manzoor teaches sending the prompt to the consignor terminal to prompt a user of the consignor terminal to arrive at the delivery place or the receipt place in time (Paras. 29 and 30) (The passenger-user is then notified through the user interface 14 that the associated driver has been dispatched)…..the user may monitor the driver's location and the driver can notify passenger of their arrival).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driver location and notification of arrival of Manzoor in the system of Zeng in view of Gillen to provide an effect transport system. 
In regard to claim 16, Zeng discloses a passenger vehicle reservation server (Paras. 14 and 16) (A taxi-based express package delivery server is disclosed).
Zeng does not explicitly disclose or teach, however, Gillen teaches that the server includes: a memory and a processor, wherein, the memory stores instructions, when the processor loads and executes the instruction, the goods carrying method (according to claim 1) is executed (Paras. 14-19)
Zeng in view of Gillen and further in view of Manzoor teaches the goods carrying method according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Gillen in the system of Zeng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 19, Zeng does not explicitly disclose or teach, however, Gillen teaches a computer-executable nonvolatile storage medium, which stores computer program instructions, when a processor of a computer loads and executes the instructions, the goods carrying method (according to claim 1) is executed (Paras. 14-19)
Zeng in view of Gillen and further in view of Manzoor teaches the goods carrying method according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Gillen in the system of Zeng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Gillen.
In regard to claim 15, Zeng discloses sending, over a network, at least one goods carrying request to a passenger vehicle reservation server (Para. 44) (A taxi-based express package delivery system includes an express package delivery client (i.e., a goods carrying consigner terminal) …. Each client is connected with the server (i.e., passenger vehicle reservation server) through a network (i.e., over a network). The express package delivery client is configured to acquire a first start point and a first terminal point of the express package…and the server is configured to receive the first start point and the first terminal point of the express package delivery client (i.e., sending at least one goods carrying request to a passenger vehicle reservation server).) 
Zeng discloses receiving, over a network, a reply message of the goods carrying request from the passenger reservation server, and the reply message includes information of a consignee terminal that receives the goods carrying request (Paras. 32, 34, 36 and 44) (Each client is connected with the server through a network (i.e., over a network). The taxi-based express package delivery system (i.e., from the passenger reservation server) notifies the remaining delivery-capable taxis… The passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client (i.e., receiving a reply message of the goods carrying request…and the reply message includes information of a consignee terminal that receives the goods carrying request).)
Zeng discloses receiving, over a network, association information sent by the passenger vehicle reservation server; and through the association information, association between the goods carrying consignor and the goods carrying terminal that receives the goods carrying request is established automatically (Paras. 22-26, 33-36, 44) (Within the latest arrival time allowed by the express package, information of a plurality of neighbouring taxis that already carry passengers is collected continuously, and a plurality of riding paths are generated according to the second start point and the second terminal point of the plurality of taxis that carry passengers…The express package delivery client actively selects a delivery-capable taxi to deliver the express package…. (i.e., receiving association information, sent by the…server, and through the association information, establishing association between the goods carrying consignee and the goods carrying consignor automatically). Each client is connected with the server (i.e., passenger vehicle reservation server) through a network (i.e., over a network).)
Zeng discloses wherein after association between the goods carrying consignor and the goods carrying consignee that receives the goods carrying request is automatically established, the method further comprises: sending a request of the consignor terminal to the passenger vehicle reservation server to send a request of handover before journey to the goods carrying consignee when determining that the journey of the vehicle does not begin (Para. 26, 28-30,  32-34, 36) (Within the latest arrival time allowed by the express package, information of a plurality of neighbouring taxis that already carry passengers is collected continuously, and a plurality of riding paths are generated according to the second start point and the second terminal point of the plurality of taxis that carry passengers (i.e., determining whether the journey of the vehicle begins/does not begin). After acquiring the first start point and the first terminal point of the express package, the server continuously receives a second start point and a second terminal point of each of neighbouring N passengers, and generates N corresponding riding paths based on this information….if the first start point is within a first preset distance from the riding paths and the first terminal point is within a second preset distance from the riding paths, the taxi is listed as a delivery-capable taxi; and the delivery-capable taxi which has the second time point earlier than the first time point is notified to deliver the express package among the delivery-capable taxis (i.e., when determining that the journey of the vehicle does not begin; before journey)…  After the taxi-based express package delivery system rejects the delivery-capable taxi that does not meet the above conditions, the taxi-based express package delivery system notifies the remaining delivery-capable taxis that meet the above conditions to deliver the express package…the express package delivery client actively selects a delivery-capable taxi to deliver the express package (i.e., sending a request of the consignor terminal to the passenger vehicle reservation server to send a request of handover)…the passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client.)
Zeng discloses receiving a reply to the request of handover before journey by the goods carrying consignee terminal (Para. 28-30 and 32-34, 36) (Para. 28-30 and 32-34, 36) (The passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client) 
Zeng discloses allowing the goods carrying consignor terminal and the goods carrying consignee terminal to hand over the goods before the journey begins according to the request of handover before journey and the reply (Paras. 28-30, 32-34, and 39) (A first time point when the express package arrives is acquired (i.e., allowing the goods carrying consignor terminal and the goods carrying consignee terminal to hand over the goods). A second time point is calculated when the delivery-capable taxi arrives at the first terminal point of the express package from the current position. The second time point when the delivery-capable taxi arrives (… the time point when the taxi arrives at the terminal point) is acquired (i.e., before the journey begins according to the request of handover before journey and the reply).)
Zeng does not explicitly disclose or teach, however, Gillen teaches through the association information, association between the goods carrying consignor terminal and the goods carrying consignee terminal that receives the goods carrying request is established automatically (Paras. 23, 77-78 and 80-83) (The user may….otherwise cause the mobile computing device 280 and/or wearable computing device 250 (i.e., the goods carrying consignor terminal) to provide/transmit the electronic shipping information/data to the establishment computing entity 150 (i.e., the goods carrying consignee terminal…association is established automatically).)
Zeng does not explicitly disclose or teach, however, Gillen teaches delivering goods virtually with the goods carrying consignee terminal of the goods carrying request on the basis of the association information; and that the hand over of the goods (in Zeng) is included in the delivery of goods virtually between the carrying consigner terminal and the goods carrying consignee terminal on the basis of the association  (Paras. 77-78 and 80-83) (It is determined that the mobile computing device 280 or other user computing device 200…. is not in the physical vicinity of the establishment (e.g., establishment computing entity 150)…. it may be determined that the transaction may or may not be legitimate…If it is determined that the shipment is legitimate… it may be determined whether the shipper/consignor of the item is verified (i.e., on the basis of the association information)… a notification of the receipt of the item is provided (i.e., delivering goods virtually with the goods carrying consignee terminal of the goods carrying request).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package delivery client and passenger clients of Zeng to include the legitimacy of the transaction steps of Gillen with the motivation of providing a more secure receipt of items.  
In regard to claim 18, Zeng does not explicitly disclose or teach, however, Gillen teaches a goods carrying consignor terminal, comprising a memory and a processor, wherein, the memory stores instructions, when the processor loads and executes the instruction, the goods carrying method (according to claim 15) is executed (Paras. 14-19).
Zeng in view of Gillen the goods carrying method according to claim 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Gillen in the system of Zeng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Gillen and further in view of Manzoor, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2017/0372261 to Bhatia et al. (hereinafter “Bhatia”).
In regard to claim 5, Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches wherein taking the passenger terminal that receives the request as the goods carrying consignee terminal and establishing the association between the goods carrying consignee terminal and the goods carrying consignor terminal comprises: acquiring positioning information of the goods carrying consignor terminal and the goods carrying consignee terminal (Paras. 16, 25, and 46) (…the various examples provided herein could also be applied more generally to track whether a service was performed for a customer based on a determination whether the service provider was at the customer's location while the customer was present… the delivery confirmation application 246 can monitor the current location 226 of the client computing device 206 of the recipient 236 (i.e., acquiring positioning information of the goods carrying consignee terminal) and the current location 226 of the client computing device 206 of the delivery agent 221 (i.e., acquiring positioning information of the goods carrying consignor terminal) in order to confirm delivery of the shipment).
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches sending the positioning information of the goods carrying consignor terminal to the goods carrying consignee terminal; and sending the positioning information of the goods carrying consignee terminal to the goods carrying consignor terminal (Para. 51) (If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered. Confirmation can include sending a confirmation message to the delivery agent 221 or the recipient 236 (i.e., sending the positioning information of the goods carrying consignee/consignor terminal to the goods carrying consignor/consignee terminal).
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches and wherein delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal according to the positioning information (Para. 51) (If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered (i.e., delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal according to the positioning information).)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger acceptance of a package of Zeng in view of Gillen and further in view of Manzoor with geofencing proximity confirmation of Bhatia with the motivation of actually determining whether a service was performed by a particular person at a particular time and place (See Para. 16 of Bhatia).
In regard to claim 6, Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches wherein establishing the association between the goods carrying consignor terminal and the goods carrying consignee terminal further comprises: acquiring network communication identities of the goods carrying consignor terminal and the goods carrying consignee terminal (Paras. 28, 32 ) (The shipment record 219 can include information such as….a confirmation token 241 (i.e., network communication identities) that can be used to confirm delivery.  The confirmation token 241 represents a token that can be exchanged between two or more client computing devices 206 to confirm that a delivery of a shipment has occurred)
 Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches establishing association between the network communication identity of the consignor terminal and the network communication identity of the goods carrying consignee terminal (Paras. 54-55) (…the delivery confirmation application 246 can provide the confirmation token 241….to a delivery agent 221, and  the confirmation token 241 can be transferred from the … delivery agent 221….the recipient 236….and the confirmation token 241 could be wirelessly sent from the… recipient 236 to…. delivery agent 221).
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches wherein delivering the goods virtually between the consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: delivering the goods virtually between the consignor terminal and the goods carrying consignee terminal on the basis of the association between the network communication identities (Paras. 28, 32 and 54-55) (The shipment record 219 can include information such as….a confirmation token 241 that can be used to confirm delivery.  The confirmation token 241 represents a token that can be exchanged between two or more client computing devices 206 to confirm that a delivery of a shipment has occurred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger acceptance of a package of Zeng in view of Gillen and further in view of Manzoor with token exchange confirmation of Bhatia with the motivation of actually determining whether a service was performed by a particular person at a particular time and place (See Para. 16 of Bhatia).

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2016/0019496 to Gorlin (hereinafter “Gorlin”). Gorlin discloses a deliverer and receiver bump phones, such that software (e.g., apps) running on each phone are configured to effectuate a wireless handshake between both phones. For example, the deliverer's mobile device can send a wireless signal which is received by the receiver and transmitted to the server to confirm the wireless code is authentic and the server records that the delivery has taken place (verifies delivery).
U.S. Patent Application Publication No. 2015/0324734 Lord (hereinafter “Lord”). Lord discloses an end user permitting package delivery during the transport of the end user.
U.S. Patent Application Publication No. 2014/0236856 to Baykhurazov (hereinafter “Baykhurazov”). Baykhurazov discloses coordinating the delivery of parcels by travelers by connecting people who are traveling or scheduled to travel with people who need to send a parcel.
U.S. Patent Application Publication No. 2006/0026030 to Jacobs (hereinafter “Jacobs”). Jacobs disclose matching senders of items with travelers willing to be couriers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628